TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00562-CR



                                 Christopher Henry, Appellant

                                                 v.

                                  The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. FR82621, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Christopher Henry stands charged by indictment with capital

murder. See Tex. Penal Code § 19.03. He seeks to appeal the district court’s “decision to

deny the Defendant’s Application for Writ of Habeas Corpus seeking Bail Reduction on

October 4th, 2021.”

               Although we lack jurisdiction to review an interlocutory order denying a pretrial

motion for bond reduction, see Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014), we

may consider an appeal from the denial of a pretrial application for writ of habeas corpus

concerning the denial or excessiveness of bail, see Ex parte Gray, 564 S.W.2d 713, 714 (Tex.

Crim. App. [Panel Op.] 1978) (“The proper method for challenging the denial or excessiveness

of bail, whether prior to trial or after conviction, is by habeas corpus.”); see also Ex parte Gill,
413 S.W.3d 425, 426 (Tex. Crim. App. 2013) (considering appeal from denial of application for

writ of habeas corpus under Article 17.151).

               Perfection of an appeal from the denial of habeas relief requires a signed

appealable order. See Tex. R. App. P. 25.2, 26.2(a)(1); Tex. Code Crim. Proc. art. 44.02; Smith

v. State, 559 S.W.3d 527, 535 (Tex. Crim. App. 2018); State v. Sanavongxay, 407 S.W.3d 252,

258 (Tex. Crim. App. 2012) (noting that “[Court’s] precedent requires that an order be in

writing” when discussing State’s statutory right to appeal pretrial suppression order); see also

State v. Rosenbaum, 818 S.W.2d 398, 401–02 (Tex. Crim. App. 1991) (holding that for purposes

of appeal, trial court “enters” order when judge signs order). “A trial court’s docket sheet

entry does not constitute an appealable order.”      Ex parte Thompson, No. 05-21-00752-CR,

2022 WL 278242, at *1 (Tex. App.—Dallas Jan. 31, 2022, no pet.) (mem. op., not designated for

publication) (citing State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.)); see

Dewalt v. State, 417 S.W.3d 678, 685 n.32 (Tex. App.—Austin 2013 (recognizing that docket

sheet entries do not qualify as appealable orders); State v. Cox, 235 S.W.3d 283, 285 (Tex.

App.—Fort Worth 2007, no pet.) (“It is well settled that a docket sheet entry is not an order.”).

               Here, the record shows that Henry has filed seventeen pro se applications for writ

of habeas corpus seeking bail reduction with the district court. In addition, he has filed four

motions through counsel for release on reasonable bail. Although Henry purports to challenge

the district court’s denial of an application on October 4, 2021, the only reference to that date in

the record is a docket entry noting “Motion is Denied” beneath the heading “Orders of Court.”

               The record contains no signed, written orders from the district court disposing of

any of Henry’s applications or motions on the issue of bail. Moreover, the Bell County District

Clerk, in a letter to the Court, stated that, notwithstanding the docket entry, no order has been

                                                 2
signed denying a motion for release on reasonable bail. Indeed, even if the district court had

signed an order denying one of Henry’s bail motions, we would lack jurisdiction to entertain an

appeal of the denial. See Ragston, 424 S.W.3d at 52.

               The district court has likewise certified that its ruling is “not a final order and is

not appealable.”   We are required to dismiss an appeal “if a certification that shows the

defendant has a right of appeal has not been made part of the record.” Tex. R. App. P.

25.2(a)(2), (d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).


                                         CONCLUSION

               For the foregoing reasons, we dismiss Henry’s appeal for want of jurisdiction.

See Tex. R. App. P. 43.2(f).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: April 8, 2022

Do Not Publish




                                                 3